Mr. Chief Justice Caton delivered the opinion of the Court: This was a judgment by default, and it .is claimed that the clerk assessed the damage too much by three dollars and fifty cents. If this be so, and admitting the power of this court to reform and reduce the judgment, as was done in Boyle v. Carter, 24 Ill. 49, in the exercise of a sound discretion, instead of compelling the party to apply to the court below, within the proper time, for a re-assessment of the damages; this is certainly not a case which should call upon us to exercise this power. This should only be done in extraordinary cases. The next and principal complaint is, that in all the orders of the court below the clerk omitted the entry, at length, of the names of the parties to the cause. The cause was properly commenced and entered upon the orders of the court, with the full names of the parties. After this it was only necessary to so designate the orders that there could be no mistake as to the cause in which they were entered. This is, no doubt, generally best done by placing the full title of the cause at the head of each order, but if another designation is given, or other means of identification adopted, so as to clearly point out in what cause the order is made, it answers every legal requirement. There may be cases where it would be advisable to abbreviate the title of the cause in the orders, as where the parties are very numerous with very hard names. This is simply a question of identity, and not of error. If the orders are identified as entered in this cause, then they are correct and well entered. If they are not identified as entered in this cause, then they have nothing to do with it, and the defendant has no cause to complain of them for they do not affect him. The judgment is affirmed. Judgment affirmed.